Per Curiam.

There is no doubt, that at the date of the agreement between the Smiths and Saxton, (22d November, 1814,) the former had the title, and were competent to make an assignment or under lease to Saxton: but the pretended lease to Saxton having never been actually located, and, thereby (as it might have been,) reduced to certainty, it is, per se, too vague and indefinite to be the foundation of aa action of ejectment. He was “ to have the privilege of putting a carding machine at the mills of John Van Der Bergh f1 and “ to fix the machine at the wheel or shaft now built for a fulling mill at the place aforesaidand “ is to build a shop for the carding machined1
The general rule is, that an ejectment will lie for any thing attached to the soil, of which the sheriff can deliver possession. Tested by this rule, the interest of Saxton cannot be defined by metes and bounds, otherwise than by an actual location, by consent of parties.
How much ground is he to recover ? Where is it situated, in reference to the wheel and shaft of the fulling-mill ? Where is the scite for the intended shop, how large a space was it to occupy; and in what shape was it to be ? No definite answer can be given to either of these inquiries.
We are, therefore, of opinion, that the defendant is entitled to judgment, according to the stipulation in the case.
Judgment for the defendant.